 

AMENDMENT TO

SHARE EXCHANGE AGREEMENT

 

This AMENDMENT TO SHARE EXCHANGE AGREEMENT (the “Amendment”) is made and entered
into as of September 14, 2016 , by and among Sino Fortune Corporation, a Nevada
company (“Parent”), Benefactum Alliance Holdings Company Limited, a British
Virgin Islands company, the (“Company”), and the shareholders of the Company
(each a “Shareholder” and collectively the “Shareholders”). The Parent, the
Company and the Shareholders are collectively referred to as the “Parties”.
Unless otherwise defined capitalized terms used in this Amendment are defined in
the Share Exchange Agreement dated May 13, 2016 between the abovementioned
Parties.

 

RECITALS

 

WHEREAS, the Parties had entered into the Share Exchange Agreement on May 13,
2016 for the issuance of Parent Common Stock to the Shareholders in exchange for
all the issued and outstanding shares of Company.

 

WHEREAS, the Parties wish to amend the number of Parent Common Stock being
exchanged for all the issued and outstanding shares of the Company and the
corresponding allocations to the Shareholders and extend the Closing Date.

 

NOW, THEREFORE, the Parties agree as follows:

 

AGREEMENT

 

1. The Recitals, Article 1 and Exhibit B of the Share Exchange Agreement shall
be deleted and replaced with the following:

 

RECITALS

 

WHEREAS, the Company has 800,000,000 ordinary shares, par value $0.00025 (the
“Shares”) outstanding, all of which are held by the Shareholders. The
Shareholders have agreed to transfer the Shares to Parent in exchange for
337,500,000 newly issued restricted shares of common stock, par value $0.001 per
share, of Parent (the “Parent Common Stock”).;

 

WHEREAS, the exchange of shares for Parent Common Stock is intended to
constitute a reorganization within the meaning of Section 351 of the Internal
Revenue Code of 1986, as amended (the “Code”), or such other tax free
reorganization or restructuring provisions as may be available under the Code
and to qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement (the “Securities Act”).;

 

WHEREAS, the Board of Directors of each of the Parent and the Company has
determined that it is desirable and in the best interests of the shareholders of
their respective companies to effect this plan of reorganization and share
exchange.

 

  

  

 

ARTICLE 1

 

EXCHANGE OF SHARES

 

1.1. Exchange by the Shareholders. At the Closing, the Shareholders shall sell,
transfer, convey, assign and deliver to the Parent their Shares free and clear
of all Liens in exchange for an aggregate of 337,500,000 (Three Hundred and
Thirty Seven Million Five Hundred Thousand) restricted shares of Parent Common
Stock, in the amounts for each Shareholder set forth in Exhibit B (the “Exchange
Consideration”).

 

1.2. Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement (the “Transactions”) shall take place at the offices of Sichenzia
Ross Friedman Ference LLP in New York, New York, commencing upon the
satisfaction or waiver of all conditions and obligations of the parties to
consummate the transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective parties will take at
Closing) on or before September 30, 2016 or such other date and time as the
parties may mutually determine (the “Closing Date”).

 

EXHIBIT B

 

Shareholders of BENEFACTUM ALLIANCE HOLDINGS COMPANY LIMITED

 

Name of Shareholder  Number of
Company Shares
Being Exchanged   Number of
Shares of Parent
Common Stock
to be Received
by Shareholder   Indicate if such
Shareholder is a
non- U.S. Person Bodang Liu   80,000,000    33,750,000   Yes Avis Genesis Inc. 
 400,000,000    168,750,000   Yes Manor Goldie Inc.   320,000,000  
 135,000,000   Yes TOTALS   800,000,000    337,500,000    

 

2. This Amendment shall be read in conjunction with the Share Exchange Agreement
and for the purposes of the Share Agreement shall be included within the
definition of “Transaction Documents”.

 

3. This Amendment will be governed by, and construed and enforced in accordance
with the Laws of the State of New York as applied to contracts that are executed
and performed in New York, without regard to the principles of conflicts of Law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the Transactions and any other
Transaction Documents shall be commenced exclusively in the state and federal
courts sitting in the County of New York.

 

4. This Amendment may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same Amendment.
This Amendment, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties. No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

  

  



 

IN WITNESS WHEREOF, each of the parties have caused this Amendment to be
executed as of the date first written above them or their respective officers
thereunto duly authorized.

 

  Parent:       SINO FORTUNE HOLDING CORPORATION, a Nevada corporation        
By: /s/ Jing Xie   Name: JING XIE   Title: Principal Executive, Financial
Officer and Chief Accounting Officer         Company:       BENEFACTUM ALLIANCE
HOLDINGS COMPANY LIMITED, a BVI corporation         By: /s/ Bodang Liu   Name:
BODANG LIU   Title: Principal Executive         Shareholders:       AVIS GENESIS
INC.         By: /s/ Chunhua Li   Name: CHUNHUA LI   Title: Principal Executive
        MANOR GOLDIE INC.         By: /s/ Mengqiu Zhu   Name: MENGQIU ZHU  
Title: Principal Executive         BODANG LIU.         By: /s/ Bodang Liu  
Name: BODANG LIU

 

  

  

